DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 8-15 and 20 are allowed.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Scott S. Servilla on 08/12/2022. 
	The claims are amended as follows:
Claim 1 Line 7 reading “and third portion” should read --and a third portion--.
Claim 1 Line 14 reading “and second portion” should read --and the second portion--.
Claim 1 Line 17 reading “drive fluid out” should read --drive the fluid out--.
Claim 1 Line 19 reading “the deformable container.” should read --the deformable container; the at least one protrusion comprising a first protrusion on the second portion to remove the one or more air bubbles from the deformable container; and wherein the at least one protrusion further comprises a second protrusion on the third portion to expel the fluid from the deformable container--.
Claims 4-6 are hereinafter cancelled.
Claim 9 Line 2 reading “amount of sterile fluid” should read --amount of the fluid--
Claim 10 Line 2 reading “amount of fluid in the chamber is from 0.5ml” should read --amount of the fluid in the chamber is from 0.5 ml--.
Claim 12 Lines 1-2 reading “the flush solution” should read --the sterile flush solution--.
Claims 16-19 are hereinafter cancelled.
Claim 20 Lines 4-5 reading “a female luer tip of a vascular access device” should read --the female luer connection of the vascular access device--.  
Claim 20 Line 7 reading “remove one or more” should read --remove the one or more--.
Claim 20 Line 9 reading “drive fluid” should read --drive the fluid--.
Claim 20 Lines 12-13 reading “the female luer tip of the vascular access device” should read --the female luer connection of the vascular access device--.  

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor makes obvious a delivery device comprising a deformable container and a clip element having a first portion, a second portion and a third portion, the deformable container being attached to the first portion of the clip element, the second portion being attached to the first portion by a first pivot, the third portion being attached to the second portion by a second pivot, the clip element further including at least one protrusion on one side of the clip element and configured to control the volume and rate of fluid expelled from the deformable container, wherein the at least one protrusion comprises a second protrusion on the third portion of the clip element, and wherein the at least one protrusion further comprises a second protrusion on the third portion to expel the fluid from the deformable container. 
	In the present case, the closest prior art of record comprised Burrell (USPGPub 2006/0043108) in view of Claro (USPN 5,810,783) or Robe (USPN 3,768,699) in view of Claro (USPN 5,810,783). Either of Burrell or Robe were relied upon to teach the claimed device but for the male luer tip removably connectable to a female luer connection of a vascular access device. Primary references Burrell or Robe fail to disclose the clip element further including at least one protrusion on one side of the clip element and configured to control the volume and rate of fluid expelled from the deformable container, wherein the at least one protrusion comprises a second protrusion on the third portion of the clip element, and wherein the at least one protrusion further comprises a second protrusion on the third portion to expel the fluid from the deformable container. 
	Relevant prior art in the present case includes Krema et al. (USPN 8,747,007), McEwin (USPN 8,033,428), Sobue et al. (USPN 7,243,893), Souza (USPN 5,920,967), Bauman (USPN 5,323,932), Roberts (USPN 5,322,194), Santefort et al. (USPN 5,217,144), Landau et al. (USPN 4,692,157), Landau et al. (USPN 4,581,021), Casali et al. (USPN 3,675,822), Thompson (USPN 3,281,016), and Davidson (USPN 3,203,596). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783